Corcoran v City of New York (2015 NY Slip Op 02911)





Corcoran v City of New York


2015 NY Slip Op 02911


Decided on April 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Kapnick, JJ.


14730 106688/10

[*1] Ethel Corcoran, Plaintiff-Appellant,
vThe City of New York, Defendant-Respondent.


Joseph A. Maria, P.C., White Plains (Edward A. Frey of counsel), for appellant.
Willkie Farr & Gallagher LLP, New York (Jill K. Grant of counsel), for respondent.

Order, Supreme Court, New York County (Paul Wooten, J.), entered December 13, 2013, granting defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found that plaintiff could not demonstrate that she could satisfy the requirements of Administrative Code § 7-201(c)(2), a precondition to suit, which must be pleaded and proved by plaintiff (see Sandler v New York City Tr. Auth., 188 AD2d 335, 336 [1st Dept 1992]). The complaint and plaintiff's bill of particulars allege only that defendant caused or created the dangerous condition that resulted in her injuries. However, there is no evidence in the record that the condition was the result of defendant's affirmative negligence that immediately resulted in the condition (see Oboler v City of New York, 8 NY3d 888, 889 [2007]).
Plaintiff failed to raise a triable issue of fact concerning prior notice or acknowledgment of the defect by defendant. Her assertion that 14 work orders for the area could not be located is insufficient since it is speculative that these work orders would have shown that defendant's work immediately resulted in the dangerous condition, especially because the documents that were produced indicated that all repairs to the bluestone slabs in the Park were completed prior to her fall.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2015
CLERK